— Motion by Charles Sutton, a suspended attorney, whose period of suspension has expired for reinstatement as an attorney and counselor at law. The motion was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report. The Committee has rendered its report, finding that petitioner has complied with the order of suspension and presently possesses the requisite character and fitness to practice in this State. 11 This court adopts the report of the Committee and grants the petitioner’s motion for reinstatement to the Bar of the State of New York, on condition that he takes and passes the Multi-State Law Examination, insofar as it pertains to professional responsibility. Upon receipt of satisfactory proof that petitioner has passed the Multi-State Professional Responsibility Examination, the clerk of this court is directed to restore the name of Charles Sutton to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Titone, Lazer, Mangano and O’Connor, JJ., concur.